DETAILED ACTION
This Office action is in reply to correspondence filed 15 January 2021 in regard to application no. 15/509,182.  Claims 2, 3, 5, 7, 16, 17, 23, 25, 26, 29 and 30 have been cancelled.  Claims 1, 4, 6, 8-15, 18-22, 24, 27 and 28 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 6, 8-15, 18-22, 24, 27 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: in the prior Office action an objection was made, which is overcome by the present amendment, and claims were rejected under 35 U.S.C. § 103 based on the references of at least Itwaru, Brudnicki et al. and Okerlund et al.  A previous rejection under 35 U.S.C. § 101 was withdrawn earlier (see Office action mailed 8 June 2020) and the reason for this was set forth at that time.  In regard to the 103 rejections, the claims have since been amended and so further search and consideration were conducted.
Laracey (U.S. Publication No. 2013/0238455) discloses a system for selecting accounts and offers in payment transactions. [title] He purports to provide “desirable advantages from a fraud reduction standpoint”, [0023] in processes such as “clearing and settlement of funds” in a transaction. [0045] It provides for “reduced risk of payment credential theft, fraud and chargebacks”. [0182] But neither Laracey nor the prior art previously made of record, alone or in ordered combination, disclose each limitation of the claims of the present invention, in which an issuing server computer performs clearing and settlement based on the result of a fraud risk analysis, combined with the other features of the claims of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694